Citation Nr: 0803982	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  03-07 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for payment of attorney's fees in excess of 
$1,820.45 from past-due benefits.


REPRESENTATION

 Keith Snyder, Esq.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Senior Counsel



INTRODUCTION

The veteran had active service from June 1989 to September 
1990.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.  In that decision the RO granted entitlement to 
payment of attorney's fees in the amount of $1,820.45 from 
past-due benefits paid to the veteran pursuant to an award of 
service connection for a psychiatric disability in a July 
2002 rating decision.

This matter was previously before the Board in February 2004, 
at which time the Board rendered a decision denying the 
appellant's claim for attorney's fees greater than $1,820.45.  
The Board's decision was appealed.  The matter has since been 
remanded to the Board by order of the Court of Appeals for 
Veterans Claims (CAVC), dated September 25, 2007.  

To comply with the CAVC's order and for the reasons set forth 
below, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In this case, the attorney's fee agreement dated on May 4, 
2001 provides that the appellant was entitled to the payment 
of a fee of 20 percent of past-due benefits. Payment of the 
fee was to be made directly to the attorney from VA. The 
issue on appeal is whether the Appellant - the veteran's 
attorney, who entered into a contingency fee agreement with 
the incarcerated veteran under 38 U.S.C.A. § 5904(d) - is 
entitled to 20 percent of VA's past-due compensation award 
without regard to the reduction of compensation payable to 
the incarcerated veteran under 38 U.S.C.A. § 5313.

By rating decision rendered in July 2002, the veteran was 
awarded service connection for bipolar disorder and assigned 
a 70 percent disability, effective July 25, 1994. The full 
award amount of post-due benefits was in excess of 
$90,000.00.  However, the veteran in this case had been 
incarcerated continuously since the effective date of the 
award.  In accordance with 38 U.S.C.A. § 5313 and 38 C.F.R. § 
3.665, although his psychiatric disability was rated as 70 
percent disabling, the RO properly limited remittance of the 
award to 10 percent because of the veteran's incarceration.  

As was explained in an attorney fee decision rendered by the 
RO in January 2003, because of his incarceration the past-due 
benefits actually due to the veteran as a result of the RO's 
July 2002 rating decision amounted to only $9,102.23.  The RO 
therefore determined that the amount to be withheld and paid 
as attorney's fees was 20 percent of the past-due benefits of 
$9,102.23, which equals $1,820.45 for remittance to the 
appellant.

The appellant appealed this decision to the Board.  In 
February 2004 the Board rendered a decision upholding the 
RO's decision and denying the appellant's claim for 
attorney's fees greater than $1,820.45.  The Board's decision 
was appealed to the Court of Appeals for Veterans Claims 
(CAVC).  In February 2006 the CAVC rendered a decision 
upholding the Board's decision.  The appellant appealed the 
CAVC's decision to United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In a decision dated June 
8, 2007, the Federal Circuit reversed and remanded the 
aforementioned CAVC decision "with instructions for VA to 
calculate [the appellant's] 20 percent fee on the basis of 
[the veteran's] award of a 70 percent disability rating, as 
aggregated over the appropriate time period."  The text of 
the Federal circuit's decision explained that while the 
incarcerated veteran in this case may only receive 
compensation at the rate of 10 percent for his assigned 70 
percent disability rating, there is no basis in existing laws 
or regulations for limiting the attorney's fees to 20 percent 
of the amount which was actually paid to the veteran.  

Pursuant to this Federal Circuit decision, the matter has 
since been remanded to the Board by order of the Court of 
Appeals for Veterans Claims (CAVC), dated September 25, 2007, 
"for VA to calculate the attorney fees in accordance with 
the Federal Circuit's remand instructions."  

Accordingly, the case is REMANDED for the following action:

The RO shall calculate the appellant's 20 
percent attorney fees on the basis of the 
70 percent disability rating awarded 
without regard to the reduction of 
compensation payable to the incarcerated 
veteran, and as aggregated over the 
appropriate time period.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



